Citation Nr: 0119408	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-06 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional educational benefits under Chapter 
30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 

The Board notes that the RO has construed some of the 
veteran's statements as a request for equitable relief.  In 
this regard, the veteran has asserted that in reliance on an 
erroneous Certificate of Eligibility (COE) dated in April 
1999, the veteran enrolled in a Master's degree program and 
attended classes from June 1999 to August 1999.  He has 
stated that in reliance on the COE, he incurred a financial 
burden reported to be $1,425.00.  The record contains a 
letter from the veteran dated in August 1999 as well as a 
copy of an e-mail sent by the veteran to the RO in which he 
outlines his contentions.  The veteran has also submitted a 
statement from the school in question dated in December 1999 
indicating that the veteran had an outstanding balance of 
$1,425.00 for tuition and fees incurred during the Summer 
1999 semester.  In an undated letter of record (the letter 
indicates that the statement of the case would be mailed in a 
"few days" - the statement of the case was issued in March 
2000), the RO informed the veteran that it was considering 
equitable relief in the veteran's claim.  The veteran was 
informed that he should furnish, in pertinent part, an 
itemized statement of financial loss related only to his 
educational needs.  It is unclear what, if any, further 
action was taken on the veteran's claim for equitable relief 
and this matter is referred to the RO for any further 
appropriate action.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  At the time that the veteran was issued a Certificate of 
Eligibility (COE) dated in April 1999, the veteran had 
utilized, in the aggregate, 48 months of VA educational 
assistance benefits pursuant to Chapter 30 and VA vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.


CONCLUSION OF LAW

The applicable criteria for additional Chapter 30 educational 
benefits have not been met.  38 U.S.C.A. § 3695 (West 1991); 
38 C.F.R. §§ 21.78, 21.4020 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, new legislation was passed 
that enhances VA's duties to notify a claimant of the 
evidence necessary to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA.  However, prior to 
the enactment of the VCAA and to the extent that the 
provisions of this change in law are applicable to the 
veteran's claim, the Board finds that the RO took action that 
is consistent with the notification and assistance provisions 
of the VCAA.  Therefore, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, in VA letters and the 
statement of the case, the RO notified the veteran of the 
evidence needed to substantiate his claim and has notified 
the veteran of the reasons for which it had denied his claim.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103).  Second, with regard to the duty to assist, the RO 
afforded the veteran an opportunity to submit evidence and 
opportunity to present testimony in support of his claim 
which he declined, and obtained and reviewed all evidence 
identified by the veteran as being pertinent to the veteran's 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C.  
§§ 5103A). 

In April 1999, the RO apparently received a VA Form 22-1995 
(Request for Change of Program or Place of Training) for 
training at the University of LaVerne.  In April 1999, the RO 
issued a Certificate of Eligibility that informed the veteran 
that he was entitled to educational benefits pursuant to 
Chapter 30, Title 38, United Stated Code to pursue a 
Bachelors degree.  He was notified that he was entitled to 
benefits for 15 months and 9 days and his benefits had to be 
used prior to September 1, 2000.  The RO also apparently 
received an Enrollment Certification from the University of 
LaVerne in June 1999 for training undertaken by the veteran 
from June 7, 1999, to August 28, 1999.  The record indicates 
that the veteran had previously been awarded and utilized VA 
benefits under both Chapters 30 and Chapter 31.

In July 1999, the RO sent the veteran a letter stating that 
his claim for Chapter 30 benefits was denied because he had 
already utilized 20 months and 21 days of Chapter 30 benefits 
and 29 months and 8 days of vocational rehabilitation 
benefits under Chapter 31 for a total of 49 months and 29 
days.  He was informed that an individual using educational 
benefits under two or more programs could not use more than a 
combined total of 48 months.  In short, he had used the 
maximum allowable education entitlement and could receive no 
additional benefits.

In an August 1999 letter, the veteran stated that he incurred 
a debt of $1,425.00 because he enrolled in classes in 
reliance on the RO's COE.  In the statement of the case, the 
RO stated that the aggregate period for which any person may 
receive educational assistance under two or more programs may 
not exceed 48 months.  Additional benefits could be 
authorized under Chapter 31 if the training was necessary to 
accomplish the purpose of the veteran's rehabilitation.  If 
the veteran wished to apply for further Chapter 31 benefits, 
he was informed that he should contact VA.

The applicable law provides that the basic period of 
entitlement for the receipt of Chapter 30 and Chapter 31 
educational benefits may not exceed 48 months in the 
aggregate.  38 U.S.C.A. § 3695 (West 1991); 38 C.F.R. 
§§ 21.78, 21.4020 (2000).  However, vocational rehabilitation 
benefits under Chapter 31 may be granted in excess of the 
basic 48 month period of entitlement for veterans with 
employment handicaps and serious employment handicaps if 
certain specified criteria are met.  See 38 C.F.R. § 21.78 
(b), (c) (2000).

Based upon the foregoing facts, the Board must find that the 
veteran has utilized the entirety of his 48 months of VA 
educational assistance benefits.  The Board notes that the 
veteran has not disputed that he used his entire period of 
entitlement.  Rather, he contends that he should be entitled 
to additional benefits because of the erroneous COE issued by 
the RO.  However, the applicable law does not provide such a 
basis for the extension of a basic period of entitlement.  

The Board is cognizant that the veteran was provided 
erroneous information regarding his remaining entitlement in 
the April 1999 COE; however, that fact alone is insufficient 
to confer additional entitlement under Chapter 30.  As noted 
in the Introduction portion of this decision, it appears that 
the veteran is raising what amounts to a theory of relief 
couched in equity.  However, the Board is bound by the law in 
such matters and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 1991); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990).  Similarly, the United States Court of 
Appeals for Veterans Claims has held that the remedy for 
breach of any obligation to provide accurate information 
about eligibility before or after discharge cannot involve 
payment of benefits where the statutory eligibility 
requirements for those benefits are not met.  Harvey v. 
Brown, 6 Vet. App. at 424; see also McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that because the payment of 
government benefits must be authorized by statute, the fact 
that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits).  Therefore, the Board can find no 
basis under which to grant additional educational benefits 
under Chapter 30 and the appeal is denied.  


ORDER

The claim for additional educational benefits under Chapter 
30, Title 38, United States Code is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

